Citation Nr: 1613605	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-34 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to February 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in part, denied service connection for hypertension and sleep apnea to include as secondary to a service-connected disability.

In January 2014 the Board remanded these issues for additional development.

The issue of entitlement to a rating in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's sleep apnea is not related to service, and is not directly related to, or aggravated by, his service-connected disabilities.






CONCLUSION OF LAW

Entitlement to service connection for a sleep apnea disability, to include as secondary to a service-connected disability, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  

The RO provided notice to the Veteran in an August 2006 letter, prior to the date of the issuance of the appealed January 2007 rating decision.  The August 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records and the report of an October 2006 VA examination.  Per the January 2014 Board remand instructions, the Veteran also underwent a VA examinations in June 2014.  The June 2014 VA examiner also composed a May 2015 addendum opinion.  The October 2006, June 2014 and March 2015 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  As such, the Board finds that the October 2006, June 2014 and March 2015 VA examinations are sufficient upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board also finds that the RO substantially complied with the January 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2015).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In an aggravation scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  38 C.F.R. § 3.310(b).

Factual Background and Analysis

The Veteran claims that his current sleep apnea disability is due to his service-connected diabetes mellitus, type II. 

The Veteran's service treatment records are negative for treatments or complaints related to a sleep apnea disability.

A September 2003 private treatment record noted a past medical history significant for osteoarthritis, sleep apnea, type II diabetes mellitus, benign prostatic hypertrophy and obesity.  

In a September 2006 letter, a private physician indicated that the Veteran experienced "severe" sleep apnea, which was more likely than not a result of the Veteran's service-connected PTSD.  The physician however did not provide an underlying rationale for the rendered opinion.  

On VA examination in October 2006, the Veteran reported a history of sleep apnea. The diagnosis was history of sleep apnea and no etiological opinion was provided.

In a May 2012 letter, a private physician opined that the Veteran's sleep apnea was due to his service-connected PTSD.  The physician indicated that the Veteran's service-connected PTSD was manifested by night terrors, which led to "full blown sleep apnea," with oxygen desaturation and disruption of the normal sleep architecture. 

Per the January 2014 remand directives, the Veteran underwent a VA examination in June 2014.  The examiner noted that a sleep study in 2003 resulted in a diagnosis of sleep apnea.  The examiner opined that the Veteran's sleep apnea was not caused by any diagnosed condition during his active duty or aggravated by his service-connected conditions.  The examiner noted that the Veteran was diagnosed as having sleep apnea in 2003 and according to literature, type II diabetes mellitus was not casually related to sleep apnea.

The June 2014 VA examiner provided a VA addendum opinion in May 2015.  The examiner opined that the Veteran's claimed sleep apnea was not caused by/or proximately due to his service-connected PTSD.  The examiner noted that there was no medical data to support the private physician's contentions that the Veteran's PTSD was casually related to his sleep apnea.  The important risk factors for obstructive sleep apnea were advancing age, male gender, obesity and craniofacial or upper airway soft tissue abnormalities but not PTSD.  According to the medical literature, the foremost risk factor was obesity.  The examiner noted that one could opine any statement but it had to be based on medical evidence.  The Veteran's foremost risk factor for his obstructive sleep apnea was his obesity.  When he was diagnosed as having sleep apnea in 2003, his body mass index (BMI) was 45.  The Veteran also reported on his last examination that since he stopped drinking alcohol his sleep apnea had improved.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for sleep apnea, to include as secondary to a service-connected disability is not warranted.

As there is a current diagnoses of sleep apnea, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection on a direct basis, the Board finds that the weight of the evidence is against a finding that the Veteran's current sleep apnea disability is etiologically related to his military service.  Notably, the Veteran's service treatment records are entirely negative for sleep apnea complaints or diagnoses and the first diagnosis of sleep apnea occurred in 2003 which was almost 33 years after the Veteran's discharge from service.

Additionally, the only medical opinion addressing whether the Veteran's sleep apnea disability is directly related to service weighs against the claim as the June 2014 VA examiner opined that the Veteran's sleep apnea was not caused by any diagnosed condition during his active duty.  In formulating this conclusion, the examiner noted that the Veteran was diagnosed as having sleep apnea in 2003.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Accordingly, the only positive opinion regarding service connection on a direct basis is the claims and statements of the Veteran and his representative.  In this regard, the Board finds that the expert opinions of the VA physician greatly outweigh any opinion of the Veteran regarding the onset and etiology of the Veteran's sleep apnea disability.  This opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's sleep apnea disability as well as consideration of all relevant lay and medical evidence of record.  

Regarding service connection on a secondary basis, the Board notes that there are conflicting opinions as to the relationship between the Veteran's sleep apnea and his service-connected disabilities.

Notably, in September 2006 and May 2012 correspondences, private physicians indicated that the Veteran's sleep apnea was due to his service-connected PTSD.

Conversely, in June 2014, a VA examiner opined that the Veteran's sleep apnea was not caused by any diagnosed condition during his active duty or aggravated by his serviced-connected conditions.  Additionally, the same examiner in a May 2015 addendum opinion in May 2015 indicated that the Veteran's claimed sleep apnea was not caused by or proximately due to his service-connected PTSD.  

The Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds the June 2014 and May 2015 opinions of the VA examiner to be the most probative.  

Regarding the September 2006 and May 2012 correspondences from private physicians indicating that the Veteran's sleep apnea was secondary to his PTSD, the Board notes that the only rationale provided was that the Veteran's service-connected PTSD was manifested by night terrors, which led to "full blown sleep apnea," with oxygen desaturation and disruption of the normal sleep architecture.

In contrast, the June 2014 and May 2015 opinions of the VA examiner are significantly more thorough, and contain a far more detailed rationale than the favorable September 2006 and May 2012 correspondences from the private physicians.  The June 2014 and May 2015 assessments of the VA examiner indicated that she reviewed the claims file to include the positive opinions regarding etiology.  Additionally, unlike the positive private opinions, the VA examiner also provided a detailed rationale when determining that the Veteran's claimed condition was less likely than not proximately due to or the result of a service-connected condition.

Per the January 2014 Board instructions, the examiner also specifically addressed the positive nexus opinions when noting that there was no medical data to support the private physician's contentions that the Veteran's PTSD was casually related to his sleep apnea.  Unlike the private physicians, the VA examiner specifically addressed the fact that according to literature, type II diabetes mellitus was not casually related to sleep apnea.  The examiner also accounted for the important risk factors for obstructive sleep apnea which were advancing age, male gender, obesity and craniofacial and upper airway soft tissue abnormalities.  The examiner noted that the Veteran's foremost risk factor for his obstructive sleep apnea was his obesity.  

Given the detailed explanation for the opinions rendered, which included a discussion of medical literature on the subject in light of the facts and circumstances of the Veteran's particular case, the Board finds the June 2014 and May 2015 assessments of the VA examiner to be the most probative.  These opinions are highly probative as they reflect the VA examiners' specialized knowledge, training, and experience as to the etiology of the Veteran's sleep apnea disability as well as consideration of all relevant lay and medical evidence of record.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board notes the Veteran's contentions regarding the etiology of his claimed sleep apnea disability.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disability and service, the Board finds that a sleep apnea disability is not a disability subject to lay diagnosis as this diagnosis requires medical training.  More significantly, the Veteran and his representative do not have the medical expertise to provide an opinion regarding the sleep apnea etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For these reasons, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

Accordingly, the Board finds that service connection for a sleep apnea disability, to include as secondary to a service-connected disability is not warranted.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, is denied.


REMAND

The Board finds that additional development is necessary prior to final adjudication of the claim remaining on appeal. 

The Veteran asserts that his current hypertension disability is secondary to his service-connected diabetes mellitus, type II.

Notably, in a September 2006 letter, a private physician opined that the Veteran's hypertension was more likely than not caused by his service-connected PTSD and subsequent sleeping problems.  

In a May 2012 letter, another private physician opined that the Veteran's sleep apnea was due to his service-connected PTSD.  Further, due to the claustrophobia, the Veteran was unable to tolerate use of headgear associated with a continuous positive airway pressure device (used to treat sleep apnea), which resulted in the Veteran being unable to attain good quality sleep.  This led to the development and worsening of the Veteran's hypertension. 

In January 2014, the Board remanded the issue of entitlement to service connection for hypertension, to include as secondary to a service-connected disability for further development.  The Veteran underwent a VA examination in June 2014.  The examiner noted that the Veteran reported that he had been diagnosed with hypertension in 1972.  The examiner opined that the Veteran's hypertension was not caused by or aggravated by any diagnosed condition during his active duty.  The examiner noted that there was no objective evidence that the Veteran was diagnosed as having hypertension or elevated blood pressure readings other than what was written on the separation medical form.  Notably, the Veteran reported on his January 1970 separation examination that his blood pressure went up with his being overweight.  The physician noted that Veteran had high blood pressure when he was overweight only and that there was no sequela.  

In a May 2015 addendum opinion, the same VA examiner opined that the Veteran's hypertension was not caused by or aggravated by any diagnosis made during his active duty or by his service-connected PTSD.  The examiner noted that the Veteran was diagnosed as having hypertension related to his obesity.  There were also several comments in his service treatment records regarding his weight associated with increasing blood pressure.  However, the blood pressure readings were in normal range.  The examiner noted that upon reviewing the record, the Veteran, even at age 21, which was prior to his service, was hypertensive with extra pounds and became normotensive as he had lost that weight.  The examiner also noted that while a private physician indicated that the Veteran's hypertension was aggravated by his PTSD, there was no available medical literature or studies to support this view.

Notably, in the June 2014 VA examination and May 2015 addendum opinion, the examiner addressed whether the Veteran's hypertension was caused by his active duty or caused or aggravated by his service-connected PTSD.  However, the VA examiner did not opine as to whether the Veteran's hypertension was proximately due to, or chronically aggravated by a service-connected diabetes mellitus disability.  As noted above, the Veteran is service-connected for diabetes mellitus and the Veteran specifically contends that his hypertension was the result of his service-connected diabetes.

Also, it appears that the examiner did not address in-service findings of elevated blood pressure.  Service treatment records reflect multiple elevated blood pressure readings and a September 1965 record demonstrated blood pressure readings of 156/90, 148/88 and 158/100.  A November 1965 service treatment record also noted that the Veteran had normotensive hypertension.  A March 1966 service treatment note reported a blood pressure reading of 138/92.

Accordingly, the June 2014 VA examination and May 2015 addendum opinion reports do not comply with the Board's January 2014 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a medical opinion is needed, either by way of an addendum opinion or new examination that addresses whether the Veteran's diagnosed hypertension is related to his active duty service, or, was caused or aggravated by a service-connected disability.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts must be made to obtain all available VA treatment records, to include those dated from January 2016 to the present.  

2.  Return the claims file to the examiner that examined the Veteran for his hypertension disability in June 2014 and provided an addendum opinion in May 2015.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that physical examination is necessary, such examination should be scheduled.  

The examiner should provide opinions with respect to the following:

(i)  is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's hypertension is related to his service? 

(ii) is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is caused or aggravated by a service-connected disability to include his service-connected type II diabetes mellitus?

In formulating this opinion, the examiner should specifically address the significance, if any, of the Veteran's blood pressure readings in September 1965 (156/90, 148/88 and 158/100), November 1965 (normotensive hypertension), and March 1966 (138/92).

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A complete rationale for any opinion expressed should be provided.  

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


